In Prohibition. This cause originated in this court on the filing of a complaint for a writ of prohibition regarding an expedited election matter. Upon consideration of respondents’ motion to strike relator’s merit brief,
IT IS ORDERED by the court that the motion to strike relator’s merit brief be, and hereby is, granted, and that relator’s brief be stricken for failure to comply with S.CtPrac.R. XIV(2)(A).
IT IS FURTHER ORDERED by the court that this cause be, and hereby is, dismissed under S.Ct.Prac.R. X(12) for want of prosecution.
F.E. Sweeney and Cook, JJ., not participating.